Citation Nr: 0032761	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-14 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material has been submitted sufficient to 
reopen the previously denied claim for entitlement to service 
connection for the residuals of a concussion.

2.  Whether new and material has been submitted sufficient to 
reopen the previously denied claim for entitlement to service 
connection for the residuals of left middle cerebral infarct.

3.  Entitlement to a compensable evaluation for the residuals 
of facial wounds to the right of the right eye and on the 
left cheek.

4.  Entitlement to a higher evaluation for psychoneurosis, 
anxiety state, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to August 
1945.  The veteran's report of separation shows that he was 
awarded the Purple Heart.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Jackson, Mississippi 
Department of Veterans Affairs (VA) Regional Office (RO).  
The issue of entitlement to an increased evaluation for 
psychoneurosis, anxiety state, is the subject of a remand as 
discussed below.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.



FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
service connection for the residuals of concussion in an 
April 1996 decision, of which notice was given by letter 
dated May 1, 1996.  The appellant did not appeal this 
decision.

2.  The evidence received since April 1996 consists of 
medical evidence-including an examination report, treatment 
records, and service medical records-and the veteran's 
statements, none of which is either new or material in that 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The RO denied the appellant's claim to reopen his 
previously denied claim for entitlement to service connection 
for the residuals of left middle cerebral infarct in an April 
1996 decision, of which notice was given by letter dated May 
1, 1996.  The appellant did not appeal this decision.

4.  The evidence received since April 1996 consists of 
medical evidence-including an examination report, treatment 
records, and service medical records-and the veteran's 
statements, none of which is either new or material in that 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

5.  The veteran's service-connected residuals of facial 
wounds, to the right of the right eye and on the left cheek, 
are currently asymptomatic and are currently productive of no 
more than slight disfigurement.


CONCLUSIONS OF LAW

1.  The RO's April 1996 decision declining service connection 
for the residuals of a concussion is final.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1103 (2000).

2.  Evidence received subsequent to the RO's April 1996 
decision is not new and material; hence the requirements to 
reopen the claim for entitlement to service connection for 
the residuals of a concussion, have not been met.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156(a), 20.1105 (2000).

3.  The RO's April 1996 decision declining to reopen the 
previously denied claim for service connection for the 
residuals of a left middle cerebral infarct is final.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 20.1103 (2000).

4.  Evidence received subsequent to the RO's April 1996 
decision is not new and material; hence the requirements to 
reopen the claim for entitlement to service connection for 
the residuals of a left middle cerebral infarct, have not 
been met.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).

5.  The criteria for a compensable evaluation for the service 
connected residuals of facial wounds, to the right of the 
right eye and on the left cheek have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.31, 4.118, Diagnostic Code 
7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000).  In the absence of chronicity at onset, a 
grant of service connection requires evidence of continuity 
of symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In this case, in an April 1996 decision, the RO denied 
service connection for the residuals of a concussion, and 
declined to reopen the previously denied claim for service 
connection for the residuals of left middle cerebral infarct.  
The RO's reasoning concerning the issue of service connection 
for residuals of concussion was that the medical evidence 
demonstrated that, while he had suffered a concussion during 
active service, the condition was acute and transitory and 
resolved without residual disability.  Concerning the 
residuals of left middle cerebral infarct, the RO noted 
service connection had previously been denied in an August 
1978 rating decision.  The earlier decision observed that 
service medical records revealed no evidence of any condition 
related to cerebral infarction in service; and that the 
medical evidence of record demonstrated no causal 
relationship between the veteran's active service and his 
first instance of cerebral infarction in 1977-more than 30 
years following his discharge from active service.  In the 
April 1996 decision, the RO found that evidence submitted 
subsequent to the August 1978 rating decision, while new, was 
not material, as it did not contain evidence that the 
currently diagnosed cerebral infarctions were the result 
either of his active service or of the residuals of his 
inservice shell fragment wounds.  The veteran was notified of 
this decision by a letter dated May 1, 1996.  He did not 
appeal this decision.  He continues to contend that he 
suffers from the residuals of a concussion and left cerebral 
infarct that are the result of his active service.

As the April 1996 decision is final, the veteran's claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or re-adjudicated by the 
VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bear directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  

Pertinent evidence associated with the claims file since the 
RO's April 1996 decision includes:  (1) the veteran's 
statements, (2) copies of service medical records, (3) an 
undated copy of a medical history and disability report, (4) 
VA treatment records, and (4) a report of VA examination 
dated in May 1999.  For reasons explained below, the Board 
finds that while some of this evidence is new, it is not 
material.

The veteran has submitted his own statements, including his 
April 1999 notice of disagreement.  These statements are 
essentially duplicative of statements the veteran made in his 
previous claims, including his original, January 1996, claim 
for service connection and to reopen the previously denied 
claim, as well as his November 1977 claim for service 
connection.  As such, they were considered in the previous, 
April 1996, decision.  These subsequent duplicative 
statements are thus not new.

Similarly, the veteran has submitted copies of his service 
medical records.  However, these are duplicates of documents 
that were of record and considered in the previous, April 
1996, decision.  Hence, these documents are also not new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

The veteran has further submitted an undated copy of a 
medical history and disability report.  The report reflects a 
history of left middle cerebral artery infarction and right-
sided strokes, with earliest treatment for these conditions 
in 1977.  The document further indicates that he ceased 
working in 1977 due to these conditions, and was apparently 
submitted to the Social Security Administration (SSA) as part 
of a disability claim.  This document is new, but only in the 
sense that it was not part of the record at the time of the 
April 1996 decision.  This evidence is, in fact, cumulative 
of other evidence available at the time, including his 
complaints and symptoms as reported to other medical 
professionals and recorded in outpatient and hospital records 
which were of record and considered at the time of the April 
1996 decision.  This evidence is not material in that it 
contains the veteran's complaints of symptoms without medical 
observation or opinion, and thus does not tend to show that 
the veteran suffers from the residuals of either concussion 
or left middle cerebral infarct that is related to his active 
service.

Similarly, the veteran has submitted medical evidence-VA 
outpatient records and a May 1999 VA examination report.  
These documents are new in that they were not of record at 
the time of the April 1996 decision.  Nonetheless, they are 
not material. The addition evidence documents post-service 
treatment for various conditions, including old left cerebral 
infarct, multiple transient ischemic attacks, multi-infarct 
occurrences, and history of cerebral-vascular accident.  Yet, 
the medical evidence reflects no opinions, statements or any 
other findings establishing that any currently exhibited 
residuals of concussion and any currently diagnosed residuals 
of left middle cerebral infarct are the result of the 
veteran's active service.  Hence, this evidence does not tend 
to show that the any currently exhibited residuals of 
concussion or any currently diagnosed residuals of left 
middle cerebral infarct are the result of the veteran's 
active service.

As a whole, the evidence submitted since the April 1996 
decision reflects that the veteran continues to aver that he 
experiences the residuals of a concussion he sustained during 
active service, and that his currently diagnosed residuals of 
left middle cerebral infarct are the result of his active 
service.  However, the medical evidence added to the record 
since April 1996 simply does not establish that the veteran 
exhibits any residuals of concussion that are the result of 
his active service, or that his currently diagnosed residuals 
of left middle cerebral infarct are the result of his active 
service.

The veteran has presented no competent evidence since the 
April 1996 RO decision that he is currently suffering from 
the residuals of a concussion that are the result of his 
active service, or that his currently diagnosed residuals of 
left middle cerebral infarct are the result of his active 
service.  As the veteran is a layperson without medical 
training and expertise, his statements alone cannot be relied 
upon to defeat the bases of the RO's April 1996 denial.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons are not competent to offer medical opinions).

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim for service connection for the residuals of 
a concussion.  Furthermore, the Board holds that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim to reopen the claim for entitlement to 
service connection for the residuals of a left middle 
cerebral infarct.  The RO's April 1996 decision remains final 
and is not reopened.  That notwithstanding, the Board views 
its discussion as sufficient to inform the veteran and his 
representative of the evidence necessary to reopen his 
previously denied claims, and to explain why his current 
attempt to reopen his claims fails.  Graves v. Brown, 9 Vet. 
App. 172, 173 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).

II.  Increased Evaluation

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available. Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  Service connection for the residuals of facial 
wounds to the right of the right eye and on the left cheek, 
as the residuals of inservice shell fragment wounds received 
in action, was initially granted in an April 1996 rating 
decision.  A noncompensable evaluation was assigned, 
effective in January 1996.  The noncompensable evaluation has 
been confirmed and continued to the present.  

The noncompensable evaluation assigned was accorded under 
Diagnostic Code 7800, which affords a zero percent evaluation 
for scars of the head, face, or neck that are productive of 
slight disfigurement.  A 10 percent evaluation is warranted 
for scars that cause moderate disfigurement.  A 30 percent 
evaluation is afforded for scars that cause severe 
disfigurement involving a marked and unsightly deformity of 
eyelids, lips, or auricles.  And a 50 percent evaluation is 
proffered for scars that cause complete or exceptionally 
repugnant deformity of one side of the face, or that cause 
marked or repugnant bilateral disfigurement.  Other 
compensable evaluations are afforded under Diagnostic Code 
7805, which directs that the degree of impairment be 
evaluated based on limitation of the function of the body 
part affected; under Diagnostic Code 7804, which contemplates 
scars that are tender and painful on objective demonstration; 
and under Diagnostic Code 7803, which contemplates scars that 
are poorly nourished with repeated ulceration.

The veteran has appealed the noncompensable evaluation 
assigned his service-connected residual scars and contends 
that a higher evaluation is warranted therefor.  He avers 
that shrapnel remains embedded in his cheek.  After review of 
the record, the Board finds that the veteran does not exhibit 
the symptoms required for the assignment of a higher 
evaluation for this service-connected disability.  Rather, 
the medical evidence establishes that the service-connected 
residuals of the veteran's inservice shrapnel wounds to the 
right of the right eye and in the left cheek are manifested 
by only slight asymmetry in the left cheek and no other 
symptoms.

In May 1999, the veteran underwent VA examination.  The 
examiner noted that the veteran reported no problems 
concerning his face wounds.  The examiner described a "V"-
shaped scar inferior and lateral to the left eye.  The scar 
was observed to be healed, nontender, flat, and nonpigmented; 
and was found to have no effect on the eye, extraocular 
motions, or visual acuity.  The examiner could find no scar 
on the right cheek below the eye.  There was further no 
evidence of injury to the eye, the extraocular muscles, or 
the visual acuity or anterior-posterior chamber.  The 
examiner noted that photographs would be taken to document a 
slight asymmetry to the left cheek secondary to the scar 
under the left eye.  These photographs are of record and a 
slight asymmetry is noted.  The examiner diagnosed facial 
scars secondary to shrapnel wound.

VA outpatient records are also present in the claims file, 
but show complaints of and treatment for other service-
connected and nonservice-connected conditions, including, 
inter alia, anxiety, gout, the residuals of cerebral 
infarction and cerebrovascular accident, and diabetes 
mellitus.  VA hospital records show treatment for transient 
ischemic attack, but further indicate that magnetic resonance 
imaging (MRI) was canceled secondary to possible metallic 
foreign body in the left orbit.  However, while the medical 
evidence establishes the possible presence of metal 
fragments, these documents reflect no complaints of, or 
treatment for, symptoms attributed to any shrapnel embedded 
in the veteran's skin.  As noted above, the most recent, May 
1999, medical evidence, simply shows that the scars are 
nontender and flat, without pigmentation.  Moreover, no 
adverse effect on extraocular motion or visual acuity, and no 
evidence of injury to the eye could be found.

Manifestations of a disability may be separately, compensably 
evaluated where they create a separate disability neither 
duplicating nor overlapping another condition.  VAOPGCPREC 
23-97 (July 1, 1997); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, as the veteran's service connected 
scar is manifested by only slight asymmetry in the left cheek 
and no other symptoms, there are no symptoms that may be 
considered for separate, compensable evaluations under other 
diagnostic codes. 

After consideration of the evidence, the Board finds that the 
criteria for a compensable evaluation for veteran's residuals 
of facial wounds to the right of the right eye and on the 
left cheek, are not met during this period.  Specifically, 
the veteran's service-connected residuals are manifested by 
scars productive of only slight disfigurement-namely, slight 
asymmetry in the left cheek-and no other symptoms.

The Board notes that, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the evidence does not show an 
exceptional disability picture in this case.  The record does 
not show that the veteran has required hospitalization or 
treatment for his service-connected residuals of facial 
wounds to the right of the right eye and in the left cheek.  
Rather, VA outpatient records associated with the claims file 
show treatment for other, service-connected and nonservice-
connected disabilities, including anxiety, anxiety, gout, the 
residuals of cerebral infarction and cerebrovascular 
accident, and diabetes mellitus.  Moreover, the evidence does 
not show that the impairment resulting from his service-
connected residuals of facial wounds alone have interfered 
markedly with his employment.  As a whole, the evidence does 
not show that the impairment resulting solely from the 
service-connected residuals of facial wounds alone warrants 
extra-schedular consideration.  For the reasons noted above, 
the Board concludes that the impairment resulting from the 
residual scars is adequately compensated by the 
noncompensable schedular evaluation under Diagnostic Code 
7800.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

New and material evidence not having been submitted, the 
claim to reopen the previously denied claim for service 
connection for the residuals of a concussion is denied.

New and material evidence not having been submitted, the 
claim to reopen the previously denied claim for service 
connection for the residuals of left middle cerebral infarct 
is denied.

A compensable evaluation for the service-connected residuals 
of facial wounds to the right of the right eye and in the 
left cheek is denied.


REMAND

As noted above, the veteran also seeks entitlement to an 
increased evaluation for his service connected 
psychoneurosis, anxiety state.

The Board has reviewed the record and finds that further 
development is required prior to the completion of appellate 
action.

The most recent, May 1999, VA examination of record reflects 
a diagnosis of a history of dementia secondary to 
cerebrovascular accident, in addition to generalized anxiety.  
The Board finds that clarification is needed of what 
psychiatric symptoms exhibited are due to the service-
connected psychoneurosis, anxiety state, and what are due to 
any mental disorder, including dementia, that is separate and 
apart from the service-connected neuropsychiatric disability.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
service-connected psychoneurosis, anxiety 
state, and nonservice-connected history 
of dementia secondary to cerebrovascular 
accident.  The RO should procure duly 
executed authorization for the release of 
private medical records.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records and 
mental hygiene or mental health records 
of treatment accorded the veteran for his 
service-connected and nonservice-
connected neuropsychiatric disabilities 
that are not already of record.  The RO 
should ensure that it has all obtainable 
treatment records of which it has 
knowledge.

3.  The RO should ascertain whether the 
veteran is receiving disability benefits 
from SSA.  If so, the RO should obtain 
from SSA the records pertinent to the 
veteran's claim for SSA disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  The RO should afford the veteran a 
VA examination to determine the nature 
and extent of his service-connected 
psychoneurosis, anxiety state, and to 
differentiate, if possible, any 
psychiatric disability due to non-
service-connected causes.  All indicated 
tests and studies should be 
accomplished.  The claims folder, to 
include any records obtained per this 
remand, and a copy of this remand, 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  It is also 
requested that the examiner provide 
explicit responses to the following 
questions:  Is it possible to 
distinguish the symptoms of the service-
connected psychoneurosis, anxiety state, 
from the nonservice-connected history of 
dementia secondary to cerebrovascular 
accident?  If so, the examiner should 
indicate which symptoms are not due to 
the service-connected psychoneurosis, 
anxiety state.  If it is not possible to 
do so, the examiner should so state.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to an increased evaluation 
for the service-connected psychoneurosis, 
anxiety state.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The veteran need take no action until he is so informed.  The 
appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



